Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on May 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,713,522 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
In response to the Final Office Action mailed on February 4, 2022, the applicant has submitted n amendment filed on May 3, 2022; amending claims 1-7, 10-12, 14-17, and adding new claims 19-20.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art
of record disclose or fairly suggest, among other things, generate transformed coefficients by performing an on-the-fly Fourier transform (OTF-FT) system module in the neural network, and OTF-FT on coefficients; and multiplying, by a multiplication system module in the neural network, the transformed input feature and the transformed coefficients, as defined by independent claims 1 and 11. Additionally, none of the prior art of record disclose or fairly suggest  performing, by the convolutional neural network, an on-the-fly Fourier transform
(OTF-FT) on coefficients to generate transformed coefficients; and multiplying, by the convolutional neural network, the transformed input feature and the transformed coefficients, as defined by claim 19.  It is for this reason and in combination with all of the other elements of the claims that claims 1-20 are allowed over the prior art of record
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665